Per Curiam : This is a writ, of error, upon which it is sought to reverse a conviction of plaintiff in error upon an indictment for robbery. There is no question of law saved in the record in such manner as to bring the same before this court. The bill of exceptions fails to state that all the evidence is embodied therein. In such case we can not undertake to pass upon the facts. The bill of exceptions shows that several objections were taken to the admission of evidence in the progress of the trial, and that some of these objections were overruled by the court; but -the bill of exceptions does not show that exceptions were taken to such rulings. The abstract is found to be incorrect in this regard. In the recitals made by the clerk it is said, that as to some of the rulings of the court defendant did except. This, as has often been decided, is no part of the record, and we can not act upon the same. The judgment of conviction is therefore affirmed. Judgment affirmed.